DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Request for Continued Examination dated 5/10/2021, that was in response to the Office action dated 2/8/2021. Claims 1-12 are pending, claim(s) 1 has/have been amended, while claim(s) 2-12 are presented as previously claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al [5222446], further in view of Fitch et al [4232614].
With respect to claims 1-3, Edwards, discloses: Staggered firing for combustion of moist charge materials, comprising: pre-combustion in a first combustion chamber (4) designed as a fluidized bed firing, wherein, after pre-combustion, the exhaust qas contains water vapor (H20), dust precipitation (6), and an oxidation of the exhaust gases from the pre-combustion in a post-combustion in a second combustion chamber (7) [see abstract, FIG 1, col 3, line 10-col 4, line 63].
Edwards however does not disclose the heat transition as further claimed, or the limitations of claims 2 and 3.
Fitch makes up for these deficiencies by teaching:
heat transition in a heat exchanger (90 or 91) of an air preheater (20)
characterized in that during the heat transition in the heat exchanger, the exhaust gases from the pre-combustion are cooled and combustion air for pre-combustion is heated and then supplied to the pre-combustion [see FIG 1, col 3, line 4-col 4, line 34].
Fitch further shows:
{cl. 2} Staggered firing according to claim 1, characterized in that the combustion air for pre-combustion and/or post-combustion is a mixture of fresh air and recirculated exhaust gas from the post-combustion [col 4, line 58-col 5, line 21].
{cl. 3} Staggered firing according to claim 1, characterized in that the combustion air for pre-combustion in the heat exchanger of an air preheater is heated to at least 200C, preferably to at least 400C [col 5, line 7-18].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Edwards with the teachings of Fitch because Fitch provides a heat transition phase that if used to modify Edwards would allow for preheating of combustion air to increase efficiency of combustion and drying of the wet sludge.
Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
5/19/2021